Pratt, J.
Sections 376, 377, and 378 of the Code of Civil Procedure furnish the rule as to limitation of actions upon judgments. The following sections give the rule as to various other causes of action, and section 388 refers to actions not before provided for in this or the last title. It follows that the limitation for' actions upon judgments in courts of record is now, as it was before the present Code, 20 years. Whether an execution will issue upon the judgment without application for leave is a question not now before the court. Uor can defendant now raise the question as to whether leave to sue should have been obtained under section 1913. That defense was not raised by demurrer nor answer, and was therefore waived. It may well be that such leave was had and not pleaded. Judgment affirmed, with costs.